DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 06/28/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11474089 B2 (Nakayama et al. hereinafter Nakayama) in view of US 20070235332 A1 (Sugiyama et al. hereinafter Sugiyama).
With respect to claims 1 and 5, Nakayama claim 1 and 9 disclose all the claimed subject matter of claims 1 and 5. Nakayama is silent about a dense layer and a portion of the porous layer located closer to the front end than the dense layer are adjacent to each other.
Sugiyama invention related to a gas sensor (gas sensor 1, see Fig. 1) discloses the dense layer (dense protective layer 24) and a portion of the porous layer (porous protective layer 25) located closer to the front end (part of 25 closer to protective cover assembly 16, see Fig. 1) than the dense layer are adjacent to each other (24 and 25 are adjacent to each other).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakayama with the teachings of Sugiyama in order to arrange the dense and porous layer of Sugiyama as disclosed in Sugiyama invention for the predicable benefit of reducing moisture movement contained in an exhaust gas inside the porous layer by capillarity and reach connector electrodes.          
Instant application 17/826,284
US 11,474,089 B2
1. A sensor element comprising: a long-length element main body including front and rear ends and one or more side surfaces, the front and rear ends being ends of the element main body in a longitudinal direction of the element main body, the one or more side surfaces being surfaces extending in the longitudinal direction; a detection unit including a plurality of electrodes disposed in the front end-side part of the element main body, the detecting unit detecting a specific gas concentration in a measurement-object gas; one or more connector electrodes disposed on the rear end-side part of any of the one or more side surfaces, the one or more connector electrodes used for electrical connection to outside of the sensor element; a porous layer that covers at least the front end-side part of the one or more side surface on which the one or more connector electrodes are disposed, the porous layer having a porosity of 10% or more; and a water-penetration reduction portion disposed on the one or more side surfaces so as to divide the porous layer in the longitudinal direction or to be located closer to the rear end than the porous layer, the water-penetration reduction portion being located closer to the front end than the one or more connector electrodes, a length (L) of the water-penetration reduction portion in the longitudinal direction being 0.5 mm or more, the water-penetration reduction portion including a dense layer covering the one or more side surfaces and having a porosity of less than 10% and a gap region in which the porous layer is absent, the gap region being arranged adjacent to the dense layer and at least the dense layer reducing capillarity of water in the longitudinal direction, and the dense layer and a portion of the porous layer located closer to the front end than the dense layer are adjacent to each other, or the dense layer and the portion of the porous layer are separated from each other with the gap region disposed in between.
1. A sensor element comprising: a long-length element main body including front and rear ends and one or more side surfaces, the front and rear ends being ends of the element main body in a longitudinal direction of the element main body, the one or more side surfaces being surfaces extending in the longitudinal direction; a detection unit including a plurality of electrodes disposed in the front end-side part of the element main body, the detecting unit detecting a specific gas concentration in a measurement-object gas; one or more connector electrodes disposed on the rear end-side part of any of the one or more side surfaces, the one or more connector electrodes used for electrical connection to outside of the sensor element; a porous layer that covers at least the front end-side part of the one or more side surface on which the one or more connector electrodes are disposed, the porous layer having a porosity of 10% or more; and a water-penetration reduction portion disposed on the one or more side surfaces so as to divide the porous layer in the longitudinal direction, the water-penetration reduction portion being located closer to the front end than the one or more connector electrodes, a length (L) of the water-penetration reduction portion in the longitudinal direction being 0.5 mm or more, the water-penetration reduction portion including a dense layer covering the one or more side surfaces and having a porosity of less than 10% and a gap region in which the porous layer is absent, the gap region being arranged adjacent to the dense layer and at least the dense layer reducing capillarity of water in the longitudinal direction.
2. The sensor element according to Claim 1, wherein a length (Le) of the dense layer in the longitudinal direction is 0.5 mm or more.
2. The sensor element according to claim 1, wherein a length (Le) of the dense layer in the longitudinal direction is 0.5 mm or more.
3. The sensor element according to Claim 1, wherein a length (Le)of the dense layer in the longitudinal direction is 20 mm or less.
3. The sensor element according to claim 1, wherein a length (Le) of the dense layer in the longitudinal direction is 20 mm or less
4. The sensor element according to Claim 1, wherein a length (Lg) of the gap region in the longitudinal direction is 1 mm or less.
4. The sensor element according to claim 1, wherein a length (Lg) of the gap region in the longitudinal direction is 1 mm or less.
5. A sensor element comprising: a long-length element main body including front and rear ends and one or more side surfaces, the front and rear ends being ends of the element main body in a longitudinal direction of the element main body, the one or more side surfaces being surfaces extending in the longitudinal direction; a detection unit including a plurality of electrodes disposed in the front end-side part of the element main body, the detecting unit detecting a specific gas concentration in a measurement-object gas; one or more connector electrodes disposed on the rear end-side part of any of the one or more side surfaces, the one or more connector electrodes used for electrical connection to outside of the sensor element; a porous layer that covers at least the front end-side part of the one or more side surfaces on which the one or more connector electrodes are disposed, the porous layer having a porosity of 10% or more; and a water-penetration reduction portion disposed on the one or more side surfaces so as to divide the porous layer in the longitudinal direction or to be located closer to the rear end than the porous layer, the water-penetration reduction portion being located closer to the front end than the one or more connector electrodes, a length (L) of the water-penetration reduction portion in the longitudinal direction being 0.5 mm or more, the water-penetration reduction portion including a dense layer covering the one or more side surfaces and having a porosity of less than 10%, at least the dense layer reducing capillarity of water in the longitudinal direction and the dense layer and a portion of the porous layer located closer to the front end than the dense layer are adjacent to each other.
9. A sensor element comprising: a long-length element main body including front and rear ends and one or more side surfaces, the front and rear ends being ends of the element main body in a longitudinal direction of the element main body, the one or more side surfaces being surfaces extending in the longitudinal direction; a detection unit including a plurality of electrodes disposed in the front end-side part of the element main body, the detecting unit detecting a specific gas concentration in a measurement-object gas; one or more connector electrodes disposed on the rear end-side part of any of the one or more side surfaces, the one or more connector electrodes used for electrical connection to outside of the sensor element; a porous layer that covers at least the front end-side part of the one or more side surfaces on which the one or more connector electrodes are disposed, the porous layer having a porosity of 10% or more; and a water-penetration reduction portion disposed on the one or more side surfaces so as to divide the porous layer in the longitudinal direction, the water-penetration reduction portion being located closer to the front end than the one or more connector electrodes, a length (L) of the water-penetration reduction portion in the longitudinal direction being 0.5 mm or more, the water-penetration reduction portion including a dense layer covering the one or more side surfaces and having a porosity of less than 10%, at least the dense layer reducing capillarity of water in the longitudinal direction.
6. The sensor element according to Claim 1, further comprising an outer lead portion disposed on the side surface on which the one or more connector electrodes are disposed, the outer lead portion providing electrical conduction between any of the plurality of electrodes and one of the one or more connector electrodes, wherein the porous layer covers at least a part of the outer lead portion.
5. The sensor element according to claim 1, further comprising an outer lead portion disposed on the side surface on which the one or more connector electrodes are disposed, the outer lead portion providing electrical conduction between any of the plurality of electrodes and one of the one or more connector electrodes, wherein the porous layer covers at least a part of the outer lead portion.
7. The sensor element according to Claim 1, wherein the porous layer covers at least a region of the side surface on which the one or more connector electrodes are disposed, the region extending from the front end of the side surface to the front end-side edges of the one or more connector electrodes, the region excluding a region in which the water-penetration reduction portion is present, and the water-penetration reduction portion is disposed on the side surface so as to divide the porous layer in the longitudinal direction.
6. The sensor element according to claim 1, wherein the porous layer covers at least a region of the side surface on which the one or more connector electrodes are disposed, the region extending from the front end of the side surface to the front end-side edges of the one or more connector electrodes, the region excluding a region in which the water-penetration reduction portion is present, and the water-penetration reduction portion is disposed on the side surface so as to divide the porous layer in the longitudinal direction.
8. The sensor element according to Claim 1, wherein the element main body has a rectangular cuboid shape with four side surfaces that are the one or more side surfaces extending in the longitudinal direction, wherein the one or more connector electrodes are disposed on each of first and second side surfaces of the four side surfaces, the first and second side surfaces facing each other, the porous layer covers each of the first and second side surfaces, and the water-penetration reduction portion is disposed on each of the first and second side surfaces.
7. The sensor element according to claim 1, wherein the element main body has a rectangular cuboid shape with four side surfaces that are the one or more side surfaces extending in the longitudinal direction, wherein the one or more connector electrodes are disposed on each of first and second side surfaces of the four side surfaces, the first and second side surfaces facing each other, the porous layer covers each of the first and second side surfaces, and the water-penetration reduction portion is disposed on each of the first and second side surfaces.
9. A gas sensor comprising the sensor element according to Claim 1.
8. A gas sensor comprising the sensor element according to claim 1.
10. A sensor element according to Claim 5, wherein a length (Le) of the dense layer in the longitudinal direction is 0.5 mm or more.
10. A sensor element according to claim 9, wherein a length (Le) of the dense layer in the longitudinal direction is 0.5 mm or more.
11. A sensor element according to Claim 5, wherein a length (Le) of the dense layer in the longitudinal direction is 20 mm or less.
11. A sensor element according to claim 9, wherein a length (Le) of the dense layer in the longitudinal direction is 20 mm or less.
12. A sensor element according to Claim 5, wherein the sensor element further includes an outer lead portion disposed on the side surface on which the one or more connector electrodes are disposed, the outer lead portion providing electrical conduction between any of the plurality of electrodes and one of the one or more connector electrodes, and wherein the porous layer covers at least a part of the outer lead portion.
12. A sensor element according to claim 9, wherein the sensor element further includes an outer lead portion disposed on the side surface on which the one or more connector electrodes are disposed, the outer lead portion providing electrical conduction between any of the plurality of electrodes and one of the one or more connector electrodes, and wherein the porous layer covers at least a part of the outer lead portion.
13. A sensor element according to Claim 5, wherein the porous layer covers at least a region of the side surface on which the one or more connector electrodes are disposed, the region extending from the front end of the side surface to the front end-side edges of the one or more connector electrodes, the region excluding a region in which the water-penetration reduction portion is present, and wherein the water-penetration reduction portion is disposed on the side surface so as to divide the porous layer in the longitudinal direction.
13. A sensor element according to claim 9, wherein the porous layer covers at least a region of the side surface on which the one or more connector electrodes are disposed, the region extending from the front end of the side surface to the front end-side edges of the one or more connector electrodes, the region excluding a region in which the water-penetration reduction portion is present, and wherein the water-penetration reduction portion is disposed on the side surface so as to divide the porous layer in the longitudinal direction.
14. A sensor element according to Claim 5, wherein the element main body has a rectangular cuboid shape with four side surfaces that are the one or more side surfaces extending in the longitudinal direction, wherein the one or more connector electrodes are disposed on each of first and second side surfaces of the four side surfaces, the first and second side surfaces facing each other, wherein the porous layer covers the first and second side surfaces, and wherein the water-penetration reduction portion is disposed on each of the first and second side surfaces.
14. A sensor element according to claim 9, wherein the element main body has a rectangular cuboid shape with four side surfaces that are the one or more side surfaces extending in the longitudinal direction, wherein the one or more connector electrodes are disposed on each of first and second side surfaces of the four side surfaces, the first and second side surfaces facing each other, wherein the porous layer covers the first and second side surfaces, and wherein the water-penetration reduction portion is disposed on each of the first and second side surfaces.
15. A gas sensor comprising the sensor element according to Claim 5.
15. A gas sensor comprising the sensor element according to claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855                                                                                                                                                                                                        
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855